Citation Nr: 1530666	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-25 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran requested a hearing before the Board; however, his representative withdrew that request in April 2015.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


	FINDINGS OF FACT	

1.  A claim for tinnitus was denied by a December 2004 rating decision that was not appealed.  The Veteran was informed of the decision, and new and material evidence was not received within a year of that decision.

2.  Evidence received subsequent to the December 2004 rating decision with respect to tinnitus does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  The record indicates that the Veteran's non-Hodgkin's lymphoma is in remission, and residual disability is not demonstrated.






CONCLUSIONS OF LAW

1.  The December 2004 rating decision which denied service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).

2.  New and material evidence has not been received since the December 2004 rating decision; and, thus, the claim of entitlement to service connection for tinnitus is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

3.  The criteria for an initial compensable evaluation for non-Hodgkin's lymphoma are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7700, 7715 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in July 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

New and Material Evidence

In a decision dated in December 2004, the AOJ denied the Veteran's claim for service connection for tinnitus.  The Veteran did not appeal the decision, and new and material evidence was not received within a year of that decision.  Thus, the December 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2004).  

The Veteran's application to reopen his claim of service connection for tinnitus was received in May 2013.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including tinnitus, manifesting to a certain degree within a certain time after service may have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.    

In December 2004, service connection for tinnitus was denied on the basis that the service treatment records were negative for any diagnosis or treatment for tinnitus in service, and that a VA examiner opined that tinnitus was not likely related to military service since the Veteran could not be specific as to when the condition began and that tinnitus appeared to have begun a least several years following service.  At the time of the decision, the record included the Veteran's service treatment records, a VA audio examination report, and a VA ear disease examination report.  

Based on the grounds stated for the previous denials of service connection for tinnitus, new and material evidence would consist of competent and credible evidence of tinnitus during service or within the year after discharge from service, continuity of symptomatology, or a nexus between a current diagnosis of tinnitus and the Veteran's active duty service.  In this case, the Board has considered the evidence received since the December 2004 rating decision and finds that no such evidence has been received by VA.  In the Veteran's May 2013 claim he states that he was exposed to artillery fire during service.  This fact was considered by the October 2004 examination whose report was of record at the time of the last denial.  Thus, the Veteran's statements are cumulative.  

Accordingly, the Board finds that the evidence received subsequent to December 2004 rating decision is not new and material and does not serve to reopen the claim for service connection for tinnitus.  Until the Veteran meets his threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection, the benefit of the doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for non-Hodgkin's lymphoma.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's non-Hodgkin's lymphoma has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7715, which provides that non-Hodgkin's lymphoma warrants a 100 percent rating with active disease or during a treatment phase.  The note accompanying this diagnostic code further instructs that the 100 percent rating shall continue beyond the cessation of any surgical, radiation, antineoplastic chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local recurrence or metastasis, rate on residuals.  38 C.F.R. § 4.117, Diagnostic Code 7715. 

Private treatment records show a history of lymphoma.  These records also show that he was treated with six cycles of chemotherapy and that he had several yearly follow ups with oncology and was released.  Specifically, the record indicates that in June 2009, the Veteran was diagnosed with Stage IE diffuse large B-cell non-Hodgkin's lymphoma.  In August 2010, a PET CT showed no findings to suggest recurrent disease.  

In September 2013, the Veteran underwent VA examination at which time it was noted that that in April 2009, a left cheek mass punch biopsy showed diffuse large B cell lymphoma.  CHOP and Rituxam chemotherapy was started around June and completed in October 2009.  The Veteran underwent no further treatment; there was no evidence of relapse.  The examiner noted multiple annual CT-FDG PET scans showed no recurrence, notes from Oncology in October 2011 indicated no evidence of relapse clinically or by PET scan, and a note from his primary care physician in March 2013 noted lymphoma in remission.  

The examiner noted that no continuous medication was required.  In addition, there were no findings, signs, or symptoms due to a hematologic or lymphatic disorder and no treatment for such disorder.  The Veteran did not have recurring infections attributable to any conditions, complications, or residuals of treatment for a hematologic or lymphatic disorder.  Laboratory results included hemoglobin 15.8, hematocrit 46.2, white blood cell count 9.5, and platelet count 295.  Finally, the examiner opined that the Veteran's non-Hodgkin's lymphoma did not impact his ability to work. 

Upon careful review of the evidence of record, the Board finds that a compensable evaluation for the Veteran's non-Hodgkin's lymphoma is not warranted at any time during the appeal period.  The preponderance of the evidence is against showing that at any point during the appeal period, the Veteran's non-Hodgkin's lymphoma has been active or that he has been treated for this disease. 

Additional Considerations

The discussion above reflects that the symptoms of the Veteran's non-Hodgkin's lymphoma are contemplated by the applicable rating criteria.  The effects of his disability have been fully considered and are contemplated in the rating schedule.  The Veteran is asymptomatic as his non-Hodgkin's lymphoma has been in remission.  The current noncompensable rating under Diagnostic Code 7715 is specific for such symptomatology.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.

The Board notes that in the September 2013 VA examination report, the examiner specifically opined that the Veteran's non-Hodgkin's lymphoma did not impact his ability to work, and he has not contended that he is unemployable solely due to his service-connected non-Hodgkin's lymphoma.  


ORDER

New and material evidence not having been received, the claim of entitlement to service connection for tinnitus is not reopened.

Entitlement to an initial compensable evaluation for non-Hodgkin's lymphoma is denied.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


